In an action, inter alia, in effect, to set aside two mortgages, the plaintiff appeals from an order of the Supreme Court, Kings County (Bayne, J.), dated May 4, 2012, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant made a prima facie showing of its entitlement to judgment as a matter of law by demonstrating that, pursuant to certain modification and extension agreements, the loan transaction at issue was ratified and all defenses to the enforcement of the subject notes and the mortgages were waived (see Gro-Wit Capital, Ltd. v Obigor, LLC, 33 AD3d 859 [2006]; Commonwealth Land Tit. Ins. Co. v Mattera, 208 AD2d 490 [1994]). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiff’s remaining contentions either are without merit or need not be reached in light of our determination. Mastro, J.P., Leventhal, Sgroi and Miller, JJ., concur.